Title: From Thomas Jefferson to Samuel Harrison Smith, 4 March 1805
From: Jefferson, Thomas
To: Smith, Samuel Harrison


                  
                     Th:J. to mr Smith 
                     
                     
                        4 Mch. 1805
                     
                  
                  In the paragraph beginning “During this course of administration” &c & in the expression “they might indeed have been corrected” &c  “indeed” and insert “perhaps”
                  It will then read “they might perhaps have been corrected.”
               